 

Exhibit 10.1(c)

 

September 10, 2015

 

 

Double Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Double Eagle Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 55,200,000 of the Company’s units (including up to
7,200,000 Units that may be purchased to cover over-allotments, if any, the
“Units”), each comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), and one warrant (each, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one-half of one
Ordinary Share at a price of $5.75 per half share, subject to adjustment. The
Units shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
United States Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The undersigned agrees that if the Company seeks shareholder approval of a
proposed initial Business Combination, then in connection with such proposed
initial Business Combination, he or she shall vote all the Founder Shares owned
by him or her any shares acquired by him or her in the Public Offering or the
secondary public market in favor of such proposed initial Business Combination
and not redeem any Ordinary Shares owned by the undersigned in connection with
such shareholder approval.

 

2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering (or such later period approved by the Company’s shareholders in
accordance with the Company’s amended and restated memorandum and articles of
association), he or she shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
(less up to $100,000 of interest to pay dissolution expenses) less income taxes
payable, divided by the number of then outstanding public shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Cayman Islands law to
provide for claims of creditors and other requirements of applicable law. The
undersigned agrees that he or she will not propose any amendment to the
Company’s amended and restated memorandum and articles of association that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering unless the Company provides
its public shareholders with the opportunity to redeem their Ordinary Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including
interest, less income taxes payable, divided by the number of then outstanding
public shares.

   

 

 

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any Ordinary Shares held by him or her, any redemption rights he or she may have
in connection with the consummation by the Company of its initial Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase Ordinary Shares
(although the undersigned shall be entitled to redemption and liquidation rights
with respect to any Ordinary Shares (other than the Founder Shares) he or she
holds if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering.

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of Deutsche Bank Securities Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, with respect to any Units, Ordinary Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, Ordinary Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction, including the filing of a registration statement, specified in
clause (i) or (ii). Each of the undersigned acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 5 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

4. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 7,200,000 Ordinary Shares within 45 days
from the date of the Prospectus (as further described in the Prospectus), the
undersigned agrees that he shall automatically surrender to the Company for no
consideration, for cancellation at no cost, an aggregate number of Founder
Shares equal to 3,683 multiplied by a fraction, (i) the numerator of which is
7,200,000 minus the number of Ordinary Shares purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 7,200,000. The surrender for no consideration will be adjusted to the extent
that the over-allotment option is not exercised in full by the Underwriters so
that the pre-offering shareholders will own, on an as-converted basis, an
aggregate of 20.0% of the Company’s issued and outstanding Capital Shares after
the Public Offering. The undersigned further agrees that to the extent that the
size of the Public Offering is increased or decreased, the Company will purchase
or sell Ordinary Shares or effect a share repurchase or share capitalization, as
applicable, immediately prior to the consummation of the Public Offering in such
amount as to maintain the ownership of the pre-offering shareholders prior to
the Public Offering, on an as-converted basis, at 20.0% of its issued and
outstanding Capital Shares upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 7,200,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of Ordinary Shares included in the Units issued in
the Public Offering and (B) the reference to 3,683 in the formula set forth in
the first sentence of this paragraph shall be adjusted to such number of Founder
Shares that the undersigned would have to collectively return to the Company in
order to hold, on an as-converted basis, an aggregate of 0.04092% of the
Company’s issued and outstanding Capital Shares after the Public Offering.

 

5. (a) The undersigned agrees that he or she shall not Transfer any Founder
Shares until the earlier of (A) one year after the completion of a Business
Combination or earlier if, subsequent to a Business Combination, the closing
price of the Ordinary Share equals or exceeds $12.00 per share (as adjusted for
share splits, share capitalizations, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after a Business Combination and (B) the date following the
completion of a Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”).

 

 2 

 

 

(b) The undersigned agrees that he shall not effectuate any Transfer of Private
Placement Warrants or Ordinary Shares underlying such warrants, until 30 days
after the completion of a Business Combination.

  

(c) Notwithstanding the provisions set forth in paragraphs 3, 5(a) and 5(b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted to (a) any the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor (as defined below) or any
affiliates of the Sponsor (b) by gift to a member of one of the members of the
undersigned’s immediate family or to a trust, the beneficiary of which is a
member of one of the undersigned’s immediate family, an affiliate of such person
or to a charitable organization; (c) by virtue of laws of descent and
distribution upon death of the undersigned; (d) pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) by virtue of the limited
liability company agreement of the Sponsor upon dissolution of the Sponsor; (g)
in the event of the Company’s liquidation prior to the completion of a Business
Combination; or (h) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of a Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

 

6. The undersigned’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all respects and does not omit any material information with respect to the
undersigned’s background. The undersigned’s questionnaire furnished to the
Company is true and accurate in all respects. The undersigned represents and
warrants that: the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; the undersigned has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and the undersigned is not currently a defendant in
any such criminal proceeding; and the undersigned has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

7. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds of the Public Offering held in the
Trust Account prior to the completion of a Business Combination: repayment of a
loan of up to $200,000 made to the Company by Double Eagle Acquisition LLC (the
“Sponsor”), pursuant to a Promissory Note dated July 1, 2015; reimbursement for
office space, secretarial and administrative services provided to members of the
Company’s management team by an affiliate of the Sponsor in an amount not to
exceed $15,000 per month; reimbursement for any reasonable out-of-pocket
expenses related to identifying, investigating and consummating a Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor, an affiliate
of the Sponsor, or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment.

 

8. The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraphs 1, 2, 3, 4,
5(a), 5(b) and 7, (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

 3 

 

 

9. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the board of directors of the Company, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or director of the Company, as
applicable.

 

10. As used herein, (i) “Business Combination” shall mean a merger, capital
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the Class B ordinary shares of the Company, par
value $0.0001 per share, held by the Sponsor, Harry E. Sloan and the Company’s
independent directors prior to the consummation of the Public Offering; (iii)
“Private Placement Warrants” shall mean the Warrants to purchase Ordinary Shares
that will be acquired by the Sponsor, Harry. E. Sloan, the undersigned (and/or
one or more of the undersigned’s estate planning vehicles) and each of the
Company’s other independent director nominees for an aggregate purchase price of
$9.75 million, or $0.50 per Warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (iv) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

12. Neither party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his or her respective successors, heirs, personal
representatives and assigns.

 

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submit to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

14. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by November
30, 2015.

  

[Signature page follows]

 

 4 

 



  

  Sincerely,       /s/ Fredric D. Rosen     Fredric D. Rosen  

 

Acknowledged and Agreed:

 

DOUBLE EAGLE ACQUISITION CORP.

 

By: /s/ Eli Baker     Name: Eli Baker     Title: Vice President, General Counsel
and Secretary  

 

 5 

 